DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2010/0323234 A1).
Regarding claims 1 and 2, Kim discloses an apparatus comprising: a jumper electrode connector (bus bar) 70 and first and second batteries 20 (see Figure 6), wherein the bus bar 70 comprises a first terminal 41 and second terminal 200, the first terminal connected to a first electrode of the first battery 20 and the second terminal connected to a second electrode of the second battery 20 (paragraph 70); wherein the bus bar 70 comprises a first through hole 71 overlaps hole 34 on a first surface 30 which overlaps valve/vent 51 and an insulating structure 521 overlapping the hole and the vent 51 (see Figure 3). The vent 51 of Kim is considered an explosion-proof valve since it fractures and prevent explosion (paragraph 60).
Regarding claims 11 and 14, Kim discloses that the holes overlap 100% (see Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 2 above, and further in view of Soleski (US 2015/0072177 A1).
Kim does not disclose an overcurrent enhancement region but such features are well-known in the form of fuses. Soleski—in an invention for a battery pack with bus bars—discloses a fuse 156 within a fuse connector 157 that connects interconnects of the battery to provide overcurrent protection (paragraph 125), wherein the fuse has a hole as its center. It would have been obvious to one having ordinary skill in the art at the time of invention to add the fuse of Soleski to the bus bar of Kim to prevent overcurrent harm while allowing the functionality associated with the overlapping holes of Kim to remain.  

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Sato (US 2016/0124023 A1).
Regarding claims 5 and 8, Kim does not disclose a wiring harness. Sato—in an invention for a battery with bus bar—discloses that its bus bar has a through hole for a wire harness for the wiring connections while improving the load and impact characteristics (paragraph 61). It would have been obvious to one having ordinary skill in the art at the time of invention to add a wiring harness with hole to the bus bar of Kim to add the value of a wiring harness in the configuration taught by Kim with the additional value suggested by Sato.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Sato as applied to claim 5 above, and further in view of Soleski.
Neither Kim nor Sato discloses an overcurrent sheet. Soleski—in an invention for a battery pack with bus bars—discloses a fuse 156 within a fuse connector 157 that connects interconnects of the battery to provide overcurrent protection (paragraph 125), wherein the fuse has a hole as its center. It would have been obvious to one having ordinary skill in the art at the time of invention to add the fuse of Soleski to the bus bar of Kim and Sato to prevent overcurrent harm while allowing the functionality associated with the overlapping holes of Kim to remain.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Sato as applied to claim 8 above, and further in view of Soleski.
Neither Kim nor Sato discloses an overcurrent sheet. Soleski—in an invention for a battery pack with bus bars—discloses a fuse 156 within a fuse connector 157 that connects interconnects of the battery to provide overcurrent protection (paragraph 125), wherein the fuse has a hole as its center. It would have been obvious to one having ordinary skill in the art at the time of invention to add the fuse of Soleski to the bus bar of Kim and Sato to prevent overcurrent harm while allowing the functionality associated with the overlapping holes of Kim to remain.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 11 above, and further in view of Soleski.
Kim does not disclose an overcurrent enhancement region but such features are well-known in the form of fuses. Soleski—in an invention for a battery pack with bus bars—discloses a fuse 156 within a fuse connector 157 that connects interconnects of the battery to provide overcurrent protection (paragraph 125), wherein the fuse has a hole as its center. It would have been obvious to one having ordinary skill in the art at the time of invention to add the fuse of Soleski to the bus bar of Kim to prevent overcurrent harm while allowing the functionality associated with the overlapping holes of Kim to remain.  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 14 above, and further in view of Soleski.
Kim does not disclose an overcurrent enhancement region but such features are well-known in the form of fuses. Soleski—in an invention for a battery pack with bus bars—discloses a fuse 156 within a fuse connector 157 that connects interconnects of the battery to provide overcurrent protection (paragraph 125), wherein the fuse has a hole as its center. It would have been obvious to one having ordinary skill in the art at the time of invention to add the fuse of Soleski to the bus bar of Kim to prevent overcurrent harm while allowing the functionality associated with the overlapping holes of Kim to remain.  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Soleski.
Regarding claims 17-19, Kim does not disclose an overcurrent enhancement region but such features are well-known in the form of fuses. Soleski—in an invention for a battery pack with bus bars—discloses a fuse 156 within a fuse connector 157 that connects interconnects of the battery to provide overcurrent protection (paragraph 125), wherein the fuse has a hole as its center. It would have been obvious to one having ordinary skill in the art at the time of invention to add the fuse of Soleski to the bus bar of Kim to prevent overcurrent harm while allowing the functionality associated with the overlapping holes of Kim to remain. 
Regarding claim 20, Kim discloses that the bus bar is welded to the components (paragraph 68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725